In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00089-CV
     ___________________________

  IN THE INTEREST OF C.B., A CHILD




 On Appeal from County Court at Law No. 1
           Wichita County, Texas
    Trial Court No. CCL1-FM2020-2242


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On March 15, 2022, and March 30, 2022, we notified Appellant, in accordance

with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless

Appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant has

not done so. See Tex. R. App. P. 5, 12.1(b).

       Because Appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: April 21, 2022




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).


                                           2